 
 
Exhibit 10.43

STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (the “Agreement”) is made as of this 15th day of
May, 2008 by and among Tri-State Employment Services, Inc. a Nevada corporation
with offices located at 160 Broadway, 15 Floor, New York, NY 10038 (the “Buyer”)
and Accountabilities, Inc., a Delaware corporation (the “Company”) with offices
located at 195 Route 9 South, Suite 109, Manalapan, New Jersey 07726.
       WHEREAS, the Buyer wishes to buy and the Company wishes to sell 1,000,000
shares of the Company’s Common Stock, $0.0001 par value;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
1.         Purchase of Shares .  The Company hereby sells to the Buyer, and the
Buyer hereby purchases from the Company, 1,000,000 shares of the Company’s
Common Stock, $0.0001 par value (the “Shares”) for an aggregate purchase price
(the “Purchase Price”) of TWO HUNDRED THOUSAND and 00/100 DOLLARS ($200,000)
 
2.         Representations of the Company .  The Company hereby represents and
warrants to the Buyer as follows:
        (a)        The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.
 
(b)        The Company has the full corporate power and authority to enter into
this Agreement and to perform its obligations hereunder.
(c)        The Shares of Common Stock sold and issued to the Buyer pursuant to
this Agreement are duly authorized, validly issued and non-assessable.  Upon
payment of the purchase price, the shares also shall be fully paid.
 
3.         Representations of the Buyer.   The Buyer hereby represents and
warrants to the Company as follows:
(a)        The Company has made available to the Buyer the opportunity to ask
questions of, and receive answers from, the officers of the Company concerning
the Company and its business.  The Buyer acknowledges that he/she has purchased
the Shares without being furnished any prospectus.
 
(b)        The Shares have been acquired for investment and not with a view to
the resale or distribution of such securities.  Such Shares are being acquired
by the Buyer for his/her own account and with his/her own funds, and no other
person shall have a direct or indirect beneficial interest in such securities.
(c)        The Buyer understands that the Company engages in a highly
competitive business and there can be no assurance that it will be able to
operate profitably.  This investment is highly speculative investment and
involves a high degree of risk and is not recommended for any investor who
cannot afford the risk of losing his/her entire investment.
 
(d)        The Buyer understands that none of the Shares have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
on an exemption for private offerings.  Because the Company has no obligation to
effect such registration, the Buyer may have to continue to bear the economic
risk of their ownership of such securities for an indefinite period; and Buyer
will not be permitted to transfer any of such securities in the absence of an
opinion of counsel, if requested, satisfactory to the Company that registration
is not required under the Securities Act and under applicable state securities
laws.
 
4.         Governing Law.   This Agreement and its validity, construction and
performance shall be governed in all respects by the laws of the State of
Delaware, without giving effect to principles of conflict of laws.
5.         Severability.   If any provisions of this Agreement or the
application of any provision hereof to any person or circumstance is held
invalid, the remainder of this Agreement and the application of such provision
to other persons or circumstances shall not be affected unless the provision
held invalid shall substantially impair the benefits of the remaining portions
of this Agreement.
 
6.         Benefit of Parties, Assignment.   This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
personal representatives, heirs, successors and assigns.  This Agreement may not
be assigned by any party hereto except with the prior written consent of the
other party hereto.
7.         Headings.   The headings in the sections of this Agreement are
inserted for convenience of reference only and shall not constitute a part
hereof.
 
8.         Construction.   As used in this Agreement, words in the singular
shall be construed as including the plural and vice versa and words in one
gender shall include all genders unless the context shall clearly require
otherwise.
9.         Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
executed as of the day and year first above written.
 

  ACCOUNTABILITIES, INC.          
 
By:
/s/ Stephen DelVecchia       Name: Stephen DelVecchia        Title: Chief
Financial Officer           

 
 

  Tri-State Employment Services, Inc.          
 
By:
/s/ Robert Cassera       Name: Robert Cassera        Title: President           

                                                                          
 